Citation Nr: 0100197	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly pension benefits based on 
the need for regular aid and attendance of another person.

2.  Entitlement to special monthly pension benefits by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant's DD Form 214 indicates that he had active duty 
service from December 1974 to September 1981, with 
approximately 3 years and 8 months of prior active duty 
service.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The appellant is in receipt of pension based on permanent 
and total disability.

2.  The appellant is not helpless or blind, or so nearly 
helpless or blind as to require the regular aid and 
attendance of another person.

3.  The appellant is not a patient in a nursing home.

4.  The appellant is not bedridden.

5.  The appellant's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.  The appellant also does 
not have frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of 
disability, cannot be done without aid.  


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the need for regular aid and attendance of another person are 
not met.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 
3.351, 3.352(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant reports that he is receiving treatment for 
kidney failure, to include hemodialysis, and indicates that 
he has trouble getting to and from his dialysis treatment 
facility due to fatigue.  He reportedly has to walk 
approximately one mile each way to and from the bus, and is 
required to stand on the bus.  He also indicates that he 
needs help at home because he becomes dizzy, forgetful, and 
fatigued.   

Pension benefits are payable at a special, higher rate (with 
a higher minimum income limit) if a claimant is a patient in 
a nursing home, helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person, or otherwise establishes the factual need for 
the regular aid and attendance of another person. 38 U.S.C.A. 
§ 1502(b) (West 1991); 38 C.F.R. § 3.351 (2000).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.   "Bedridden" will be a proper basis for the 
determination and is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352 (2000).

The United States Court of Appeals for Veterans Claims, in 
discussing 38 C.F.R. § 3.352(a), noted (1) it is mandatory 
for VA to consider the enumerated factors within the 
regulation; (2) eligibility requires that at least one of the 
enumerated factors be present; and (3) the "particular 
personal function" refers to the enumerated factors.  Turco 
v. Brown, 9 Vet. App. 222 (1996).

The Board has considered the evidence and the applicable laws 
and finds that the preponderance of the evidence is against 
entitlement to aid and attendance benefits.  First, the 
record does not show that the appellant is blind or near 
totally blind.  VA medical records indicate that he has 
reported some blurring of his vision; however, he has 
essentially normal vision otherwise.  It is noted that he was 
temporarily placed in VA domiciliary because his living 
situation was too stressful (it was stressful to cope with 
his sister and her children) and because he needed to save 
money to be able to afford his own place (he needed a clean 
environment to be on home dialysis).  The record does not 
indicate, however, that he is in a nursing home.  The record 
also fails to indicate that a factual need for aid and 
attendance of another has been shown.  The Board notes his 
assertion that he is fatigued and requires assistance with 
his daily activities.  However, the Board also notes that VA 
examination in March 1999 indicates that other than requiring 
hemodialysis three times per week, he has no deficits and 
that he is functionally independent.  Activities of daily 
living and instrumental activities of daily living were 
intact.  He had no bowel or bladder incontinence, no 
dementia, and required no assistive devices for ambulation.  
He had no restrictions or limitations as far as his ability 
to leave his home or immediate premises.  Given these 
findings, the Board finds that the appellant is neither 
helpless nor meets the criteria for need for aid and 
attendance under 38 C.F.R. § 3.352.  While he may have 
increased fatigue, he is not bedridden, does not have 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance, and does not require care or assistance 
on a regular basis to protect him from the hazards or dangers 
incident to his daily environment.  The record also indicates 
that he is able to dress/undress himself, keep himself 
ordinarily clean, feed himself, and attend to wants of 
nature.  Accordingly, the Board concludes that the criteria 
for special monthly pension for aid and attendance of another 
have not been met.   


ORDER

Special monthly pension benefits based on the need for 
regular aid and attendance of another person is denied.


REMAND

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
aid and attendance, an increase in the pension rate is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound. The requirements 
for this increase are met where, in addition to having a 
single permanent disability rated or ratable as 100 percent 
under the regular schedular evaluation, without resort to 
individual unemployability, the veteran: (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 
3.351(d). 

The medical evidence of record indicates that the appellant 
is rated 100 percent disabled for end stage renal failure 
requiring hemodialysis.  The RO has also awarded a 30 percent 
rating for mood disorder, 10 percent rating for hypertension, 
a 10 percent rating for an enlarged prostate with nocturia, 
and noncompensable ratings for both bronchitis and 
gastritis/pancreatitis.  Outpatient treatment records 
indicate treatment for these conditions, as well as others 
(e.g., neck pain).  The Board is not able to determine all 
the additional disabilities that the appellant has, in part 
due to the fact that some of the treatment records are 
illegible.  The severity of each disability is also not 
evident from the medical evidence of record.  Accordingly, a 
VA examination is necessary.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

This claim is REMANDED for the following development:

1.  The appellant should be scheduled for 
VA examinations to determine the nature 
and severity of all of his disabilities 
(other than end stage renal failure 
requiring hemodialysis).  The RO should 
ensure that hypertension, enlarged 
prostate with nocturia, bronchitis, 
gastritis/pancreatitis, as well as any 
other disorders that the appellant may 
have (e.g., disorder of the spine) are 
evaluated in accordance with the 
applicable rating criteria.  All 
necessary diagnostic tests should be 
accomplished.

2.  The RO should then reevaluate all of 
the appellant's disorders, and adjudicate 
the claim for entitlement to special 
monthly pension under 38 C.F.R. 
§ 3.351(d).

If the benefit sought on appeal remains denied, following the 
appropriate appellate procedures, the claim should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

